Title: To John Adams from Eliphalet Fitch, 24 May 1797
From: Fitch, Eliphalet
To: Adams, John



Dear Sir,
Stoakes Hall Jamaica May 24th 1797

The constant Attention required by your high and truly honourable Station will not allow me to expect you can favor me with a further Correspondence, unless to acquaint me you have received my Letters; yet as my Son is embarking for Philadelphia I avail myself of this favorable Opportunity to express to you my sincere and very cordial Congratulation on your Election to the Office of President of the American States.—It is an Honour you have merited, and I fully trust that your extensive Abilities and Firmness of Mind will support you, on all Occasions, in the arduous Situation in which the Confidence of your Country has placed you; and it is my earnest Wish that, like your illustrious Predecessor, you may at a distant day retire, with the Applause of Millions, from the Splendour of elevated Rank to the Shade of private Virtue.—You will then enjoy those pleasing Reflections which are so justly described by the excellent Lord Lyttelton that I cannot resist the Pleasure of transcribing them.—
May you then find (“the Task of Glory done”)
“Thy busy Life at length may be thy own;
That to thy lov’d Philosophy resigned,
no Care may ruffle thy unbended Mind.
Just is the Wish: For sure the happiest Meed,
To favour’d Man by smiling Heaven decreed,
Is to reflect at Ease on glorious Pains,
And calmly to enjoy what Virtue gains.
For blest is he, who exercis’d in Cares
To private Leisure public Virtue bears.
Who tranquil ends the Race he nobly run,
And decks Repose with trophies Labour won.
So when thy Country shall no more demand
The needful Aid of thy sustaining Hand;
When Peace restored shall on her downy Wing
Secure Repose and careless Leisure bring;
Then to the Shades of learned Ease retired
The World forgetting, by the World admir’d,
Among thy Books and Friends thou shalt possess
Contemplative and quiet Happiness;
Pleased to review a Life in Honour spent
And painful Merit paid with sweet Content.—”
I will not offer an Apology for quoting Lines so applicable to the late President and his Successor, lest the Spirit of Lyttelton should rebuke me.
From a subject of this nature let me lead you for a Moment to one of little Consideration to many other People; yet the kind Solicitude with which you enquire after my Welfare and the Attention you have shewn to those most dear to me, induce me to think you will be glad to hear the I enjoy very good Health, and that my Property here is in a favorable Train of Improvement.—This Plantation which has cost me upwards of Fifty thousand Pounds Sterling, and which from various Causes has proved less productive than I had Reason to expect, is now in a fair Way to equal my Expectation.—After a long Series of commercial Business, subject to the Fluctuations to which Men in Trade are liable, I have finally established a Property here which I think will eventually give an agreable Support to my Family.—But in the precarious State of things in the West Indies I recommend to them such a Plan of Economy as I shall continue to practice ‘till We can establish some Property elsewhere.—In the Course of Life every one must expect to experience a Share of the “numerous Ills which Flesh is Heir to,” and without some of which, it seems, Life itself would become insipid.—Altho’ I am much pleased and entertained with Doctor Johnson, yet I am no great Moralist.—Compared to him, Peter Pindar says, other Men are like Sprats to a Whale.—
I have still much Space of Paper to write on, yet I will not trouble you with a Word on political Occurrences, except in one Instance which this Age of Revolution, or rather Miracle, has produced.—It recalls to my Mind that when a Boy my Master, Mr. Lovell, instructed me to consider the Pope no better than the Devil; and indeed he never seperated them in his public Prayers or School Lectures; but full of this Opinion on the 5th Novemr he allowed the Boys a Holiday that they might put the Pope and the Devil in Effigy, and make a Bonfire of them both.—Surely Miracles have not ceased, for I find by the Boston New Papers that a few Years since, within the Sound of the School Bell, a Roman Catholic Bishop, attended by a numerous Train of Protestant Dissenters (some of them “Presbyterians true blue”) went in procession to lay the Corner Stone of a Popish Chapel in the Town of Boston.—Among them were the Reverend Mr. Wormwood and many other bitter looking Divines, with lank Visages and each a strait head of Hair.—I defy the most perfect Tragedian to preserve his Gravity thro’ such a Scene, or to read the Account given of it without Emotion.—I am very much of Opinion that if any Scotch Gentleman with his Gift of Second Sight (altho’ a Member of the Kirk) had been at Boston thirty Years ago, and had ventured to predict such an Event, he would have found a Feather in his Cap more than would please him; or possibly he would have been conducted to the Mill Pond to cool, by a gentle Dip in the Water, his overheated Imagination.—But I do not consider that I take up too much of your Time in Trifles, when I should tell you with the most serious and particular Regard that my best Respect and Esteem always attend you and your Family Connection and that I am truly, / Dear Sir, / Your faithful & mo. Obedt Servt

Elipht. Fitch
PS. I do not know what Title is given to the President, and hope if I am not right you will excuse me.—I thank you as an Author for your Books, but as I am only a Reader I claim no other Merit than my choice of an elegant Writer to be placed in your Library, and send you a late Edition of Junius.—

